Citation Nr: 1506762	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-00 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether the reduction of the disability rating for service-connected left total hip arthroplasty status-post left hip septic arthritis with secondary degenerative joint disease (left hip disability), from 50 percent to 30 percent disabling, effective September 1, 2012, was proper.  

2. Entitlement to an initial disability evaluation in excess of 70 percent for service connected adjustment disorder with mixed anxiety and depression (previously claimed and denied as depression and now additionally claimed as posttraumatic stress disorder (PTSD) (psychiatric disability).  

3. Entitlement to a disability evaluation in excess of 50 percent for service-connected left hip disability.  

4. Entitlement to a disability evaluation in excess of 10 percent for service-connected mild patellofemoral arthritis of the left knee (left knee disability).  

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010, June 2011, and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

By way of background, in a March 2007 rating decision, the RO continued a 20 percent rating for service-connected residuals, PO, pyogenic arthritis, left hip and left knee, secondary to cellulitis, left hip and left knee.  

In a September 2008 rating decision, the RO granted a separate evaluation for the left hip disability, and assigned a 10 percent rating, effective May 7, 2008; granted a separate evaluation for the left knee disability, and assigned a 10 percent rating, effective May 7, 2008.  

In a March 2009 rating decision, the RO granted a temporary total evaluation of 100 percent for the left hip disability, effective February 17, 2009, based on surgical treatment necessitating convalescence, and assigned a 30 percent rating, effective February 1, 2010.  

In the August 2010 rating decision, the RO granted an increased rating of 50 percent for the left hip disability, effective March 15, 2010.  In a second rating decision issued in August 2010, the RO denied entitlement to TDIU.  

In the June 2011 rating decision, the RO granted service connection for the psychiatric disability and assigned a rating of 70 percent for the psychiatric disability, effective October 15, 2010; and confirmed and continued the evaluation of the left knee disability.  

In a November 2011 rating decision, the RO determined that the effective date decreasing the evaluation of left total hip arthroplasty status post left hip septic arthritis with secondary degenerative joint disease from 100 percent to 30 percent was clearly and unmistakably erroneous, and that the evaluation of 100 percent was continued until April 1, 2010, when the evaluation became 50 percent.  The RO also determined that the evaluation of 50 percent was found to be clearly and unmistakably erroneous, and they proposed to decrease the rating for the left hip to 30 percent.  

In the May 2012 rating decision, the RO finalized the proposal to decrease the evaluation of the left hip disability, and decreased the rating from 50 percent to 30 percent, effective September 1, 2012.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in June 2014.  A transcript of that hearing is associated with the claims file. The hearing was adequate as the undersigned VLJ and representative for the Veteran explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2) (2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In evaluating this case, the Board has reviewed the eFolder on Virtual VA and VBMS to ensure a complete assessment of the evidence.  

During the course of the appeal, the Veteran executed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, and appointed Andrew Wener as his representative.   More recently, the Veteran revoked this power of attorney and executed a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in October 2014, and appointed the Disabled American Veterans as his representative.  

The issues of entitlement to increased ratings for the service-connected psychiatric, left knee, and left hip disabilities; and for entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1. In November 2011, the RO proposed to reduce the rating for the left hip disability from 50 percent to 30 percent.  He was notified of the proposed reduction, and of his right to submit additional evidence and request a predetermination hearing in the November 2011 rating decision and accompanying December 2011 notice letter.  

2. A May 2012 rating decision reduced the 50 percent rating for the left hip disability to 30 percent, effective September 1, 2012, in accordance with the criteria set forth in Diagnostic Code 5054.  

3. The evidence at the time of the May 2012 rating decision did not demonstrate material improvement in the Veteran's left hip disability that was reasonably certain to be maintained under the ordinary conditions of life.  



CONCLUSION OF LAW

The reduction of the rating for the left hip disability from 50 percent to 30 percent, effective September 1, 2012, was improper; the criteria for restoration of the 50 percent rating have been met.  38 U.S.C.A. §§ 1101, 1155, 5103, 5103A, 5107, 5112 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.344, 4.1-4.14, 4.71a, Diagnostic Code (DC) 5054 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The regulation governing reductions contains notice provisions and procedures.  38 C.F.R. § 3.105(e).  In the present case, the notice requirements with respect to the rating reduction at issue have been met.  First, there must be a rating action proposing the reduction and giving the Veteran 60 days to submit additional evidence and request a predetermination hearing.  If a hearing is not requested, and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i)(2).  The effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).  

Here, the Veteran was notified of the RO's intent to reduce the 50 percent rating for the left hip disability by the November 2011 RO rating decision and in a letter dated in December 2011.  This letter specifically stated that he had at least 60 days in which to present additional evidence, as well as the fact that he had an opportunity for a hearing and time to respond.  Thereafter, the proposed reduction was effectuated by the May 2012 rating decision, effective September 1, 2012.  Given the chronology of the process described above, the Board finds that the RO complied with the procedures for reducing the Veteran's disability rating by notifying him of his rights and giving him an opportunity for a hearing and time to respond.  38 C.F.R. § 3.105(e).  

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 2002).  Prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2013); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).  

It is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history. 38 C.F.R. § 4.1.  If an examination report does not contain sufficient detail, or the diagnosis is not supported by the findings on the examination report, it must be returned as inadequate for rating purposes.  38 C.F.R. § 4.2.  When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examinations or in use of descriptive terms.  38 C.F.R. § 4.13.  Finally, it must be considered that the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  

As to the propriety of the reduction, for reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a) and (b).  Where a Veteran's schedular rating has been both stable and continuous for five years or more, which is not the case here, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation.  38 C.F.R. § 3.344(a).  The duration of the rating is measured from the effective date of the rating to the effective date of the reduction.  Brown, 5 Vet. App. at 418.  Ratings on account of a disease subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Id.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id.; Kitchens v. Brown, 7 Vet. App. 320, 324 (1995); Brown, 5 Vet. App. at 420-421.  

Where a scheduler rating has been in effect for less than five years, as is the case here, re-examination disclosing improvement will warrant a rating reduction.  

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  In most cases, violations of the set of due process considerations applicable to rating reductions, or failure of the evidence to meet the standards for reducing an evaluation, render the underlying reduction void ab initio, rather than merely voidable.  In fact, the Court has consistently held that when VA reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio and will be set aside.  Greyzck v. West, 12 Vet. App. 288, 292 (1999); Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition had demonstrated sustained, actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  However, post-reduction evidence may not be used to justify an improper reduction.  

VA is required to establish, by a preponderance of the evidence, that a rating reduction is warranted.  See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In adjudicating claims, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of a witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Under 38 C.F.R. § 3.159(a)(2) (2013), competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran's left hip disability is currently rated under DC 5054, which provides a 100 percent rating for hip replacement (prosthesis) with prosthetic replacement of the head of the femur or of the acetabulum for one year following implantation of prosthesis.  A 90 percent rating may be assigned following implantation of prosthesis, with painful motion or weakness such as to require the use of crutches.  A 70 percent rating is assignable for markedly severe residual weakness, pain or limitation of motion following implantation of prosthesis.  With moderately severe residuals of weakness, pain, or limitation of motion, a 50 percent rating may be assigned.  The minimum rating assignable is 30 percent.  38 C.F.R. § 4.71a, DC 5054.  

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.  

As noted, in May 2012, after proposing to reduce the evaluation assigned the left hip disability, the RO reduced the assigned disability rating from 50 to 30 percent effective September 1, 2012.  At that point, the 50 percent rating had been in effect for approximately two years, from April 2010 to September 2012.  

The Board notes that the provisions of 38 C.F.R. § 3.344(a) and (b), which apply to evaluations in effect for five years or more, are not for application in this case.  Rather, because the Veteran's 50 percent disability rating had only been in effect since April 1, 2010, the provisions of 38 C.F.R. § 3.344(c) apply in this case, which provide that, with respect to a disability rating in effect for less than five years, re-examinations disclosing improvement will warrant a rating reduction.  

Thus, the only issue remaining is whether the reduction was proper based upon the evidence of record.  On this matter, the United States Court of Appeals for Veterans Claims (Court) has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.  Specifically, the Court has stated that certain regulations "impose a clear requirement that VA rating reduction, as with all VA rating decisions, be based upon a review of the entire history of the Veteran's disability."  Brown, 5 Vet. App. at 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  

A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Id. at 421.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability had actually occurred, but also that the improvement reflects an improvement under the ordinary conditions of life and work.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  

Here, the record does not establish that the rating reduction was warranted.  

The RO did not schedule the Veteran for a VA examination in conjunction with the proposed reduction.  Instead, the RO relied upon an April 2010 VA joints examination report, and VA treatment records dated in June 2009 and January 2012 in making its determination.  Specifically, the RO noted that the June 2009 VA treatment record indicated continued left hip pain and that the Veteran ambulated with a cane.  The RO noted that the April 2010 VA joints examination report revealed complaints of left hip pain with flare-ups related to increased activity.  Range of motion was reported. There was painful motion but no additional limitation of motion with repetitive use.  The RO noted that the Veteran had a positive Stinchfield test and significant tenderness to palpation at the greater trochanter.  X-ray studies showed the prosthesis in good position, and there was no obvious loosening shown, nor was the head reduced.  The RO noted that the January 2012 VA treatment record showed that the Veteran's left hip flexion was to 90 degrees, and his abduction was to 45 degrees.  This record also showed that the Veteran had stiffness and pain with range of motion.  

The Board has considered the clinical evidence prior to and immediately following the reduction.  The April 2010 VA joints examination report reflects the Veteran required a left hip replacement secondary to arthritis in February 2009.  He described pain as a level 8 out of 10, and reported that when he had flare-ups this jumped to 10 out of 10.  He also reported that any activity, increased walking, or prolonged standing caused these flare-ups.  He used a cane to help him ambulate, and could only walk for less than 15 minutes and less than 50 feet.  The Veteran reported that he was in physical therapy for his hip.  He noted that his condition affected his activities of daily living and his ability to perform a job secondary to the pain.  It was noted that he was not working.  The Veteran described hip pain in the groin and at the lateral aspect of the hip.  

Physical examination of the left hip included 90 degrees of flexion; 20 degrees of extension; 15 degrees of adduction; 30 degrees of abduction; 25 degrees of external rotation; and 25 degrees of internal rotation; with pain throughout all arcs of motion.  The examiner noted that range of motion was both active and passive, and there was no alteration in pain or arc of motion with repetitive testing.  The Veteran had a positive Stinchfield test, and had significant tenderness to palpation at his greater trochanter.  X-ray study of the left hip revealed the prosthesis in good position, without obvious loosening.  The head was reduced.  The Veteran was diagnosed with residuals left hip arthritis status-post left hip replacement.  The examiner opined that if the Veteran truly had the pain that he described during the examination, this would affect his ability to perform a physical job; however, he could perform a sedentary job in which he did not have to spend a significant amount of time bearing weight on his left lower extremity.  

An August 2010 VA orthopedic surgery note shows the Veteran reported that his pain remained constant since his February 2009 total hip arthroplasty.  He indicated that his pain was worse with standing and walking, and was mainly located in the lateral aspect of the left hip.  He also reported pain in his adductors, but he had minimal groin pain.  On physical examination, straight leg raise was negative.  Range of motion of the hip revealed flexion to about 100 degrees, with normal extension, and external rotation to 10 degrees and internal rotation to about 45 degrees.  It was observed that hip range of motion was not particularly painful.  Review of left hip X-rays showed a well-fixed prosthesis, which appeared to be in good position.  The orthopedist noted that with the Veteran's description of his pain location, it was possible that it was trochanteric bursitis; but that upon review of the notes, he previously had what appeared to be an infection drained from his left hip.  The orthopedist indicated that it was possible that there was a mild underlying infection in his left hip.  

An October 2010 VA treatment record shows the Veteran complained of pain in his hip.  He was observed to walk with a cane and have antalgic gait.  A VA treatment record also dated in October 2010 shows the Veteran described hip pain as a level 8 out of 10 after being treated by the emergency department for his hip pain that worsened when the weather turned cold.  It was noted that the Veteran had been walking with a cane since his hip surgery.  On physical examination the Veteran was unable to walk on his heel or toes due to hip surgery.  It was noted that he had pain with movement, and he was prescribed a prednisone pack and Tylenol.  

VA radiology reports of the left hip, dated in January, April, and September 2011 show findings of total hip replacement in place in good position and alignment; and no evidence of loosening or infection.  

An April 2011 VA emergency department report indicates the Veteran reported pain in the left hip, back, and neck after being involved in a motor vehicle accident.  

The Board notes that the January 2012 VA physical therapy report referenced by the RO shows that the Veteran had left hip pain described as a level 8 out of 10 and impaired gait and balance.  The physical therapist noted left hip flexion was to 90 degrees with stiffness and pain; and abduction was to 45 degrees with stiffness and pain.  There was tenderness to palpation of the left hip, and the physical therapist opined that the Veteran's activities of daily living and functional activities might be limited as pain increased.  The Veteran was observed to have antalgic gait with a cane, and he had fair endurance with tolerance to the physical therapy exercises.  

A November 2012 VA treatment record indicates that the Veteran visited the emergency room for his left hip pain, which he described as a level 8 out of 10.  On physical examination, his gait was described as "impaired."  A November 2012 VA X-ray report shows an impression of stable postoperative changes a left hip arthroplasty, and no other acute pathology present.  

The RO reduced the evaluation based primarily on the Veteran not meeting the criteria for a 50 percent evaluation, rather than the relevant criteria that the left hip disability actually improved.  Moreover, the record clearly shows that the range of motion of the left hip has been reduced over time, and the Veteran has consistently reported symptoms of severe pain in his left hip contributing to an antalgic gait and an inability to walk or stand for very long.  In fact, the August 2010 orthopedist noted that there was possibly a mild underlying infection in the Veteran's left hip, and he was subsequently treated in the emergency department for his severe left hip pain.  

Finally, the Board finds the Veteran's assertions during his hearing testimony that his left hip has caused ongoing problems including painful motion to be competent and credible evidence as to the severity of his left hip disability.  

Therefore, based on the history and medical evidence, the Board finds that the Veteran's disability rating should not have been reduced, as the evidence did not establish improvement.  The Board also emphasizes that the spirit and principle behind 38 C.F.R. § 3.344 is to ensure there is actual improvement in a disability before reduction.  Indeed, in this case, it is clear that there was no actual improvement in the Veteran's disability as the April 2010 VA examination report and the clinical record shows continued moderately severe symptoms related to the left hip disability.  Therefore, the Board finds that restoration of the 50 percent rating for his service-connected left hip disability, effective September 1, 2012, is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  




ORDER

Subject to the laws and regulations governing payment of monetary benefits, effective September 1, 2012, the 50 percent rating assigned for service-connected left hip disability is restored.  


REMAND

During his June 2014 hearing the Veteran testified he had not undergone a VA examination since the March 2011 VA examination, upon which the grant for service connection and initial 70 percent evaluation was based.  Additionally, he reported that he is receiving ongoing treatment for his psychiatric disability. The file does not contain recent treatment records.  Also, during his June 2014 hearing the Veteran testified that he experienced new symptomatology, since his January 2011 VA joints examination of, popping and locking in his left knee.  His most recent VA examination to address the nature and severity of his left knee disability took place in January 2011.  Finally, he testified that his left hip disability had required surgical intervention.  An August 2014 VA operation report shows that the Veteran recently underwent revision of the left total hip due to left painful metal-on-metal hip arthroplasty.  The status of his left hip disability after the surgery is unclear. On remand he should be afforded new examinations to address the nature and severity of these disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

In light of the Board's remand of the psychiatric, left knee, and left hip disabilities, the TDIU issue must be remanded because the claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).  

Accordingly, the case is REMANDED for the following action:

1. Request any outstanding VA treatment records dated to the present.  Any negative responses should be documented in the record in accordance with 38 C.F.R. § 3.159(e) (2013), if appropriate.  

2. Schedule a VA examination by an appropriate examiner to determine the nature, extent, and severity of the service-connected psychiatric disability.  A copy of this remand and all relevant medical records should be made available to the examiner, and the examiner is asked to confirm whether the record was available for review.  All indicated studies and tests are to be performed, and comprehensive social, educational and occupational histories are to be obtained.  

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions and any other lay assertions of record.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  

Then, the examiner should opine as to the impact of the Veteran's psychiatric disability on his ability to work.  A complete rationale for any opinion expressed shall be provided.  

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.  

3. Schedule the Veteran for a VA examination by an appropriate examiner to determine the nature, extent, and severity of his left knee disability.  The claims file must be made available to and reviewed by the examiner and all necessary tests should be performed.  

Thereafter, the examiner must perform appropriate range of motion testing, expressing all findings in degrees and noting the degree where painful motion, if any, is present, on both flexion and extension.  Further, the examiner should note the presence, or absence, of weakened movement, excess fatigability, and incoordination present, to include on repetitive testing.  The examiner must also indicate whether, and to what extent, there is any knee instability, subluxation or locking.  

Then, the examiner should opine as to the impact of the Veteran's left knee disability on his ability to work.  A complete rationale for any opinion expressed shall be provided.  

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions and any other lay assertions of record.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.  

4. Schedule the Veteran for a VA examination with an appropriate examiner to determine the current nature, extent, and severity of the Veteran's service-connected left hip disability.  The claims file must be made available to and reviewed by the examiner and all necessary tests should be performed.  

Thereafter, the examiner must perform appropriate range of motion testing, expressing all findings in degrees and noting the degree where painful motion, if any, is present, on both flexion and extension.  Further, the examiner should note the presence, or absence, of weakened movement, excess fatigability, and incoordination present, to include on repetitive testing.  

Then, the examiner should opine as to the impact of the Veteran's left hip disability on his ability to work.  A complete rationale for any opinion expressed shall be provided.  

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions and any other lay assertions of record.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.  

5. Then readjudicate the appeal. If any claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2013).  




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


